Case 1:15-cv-04574-CBA-SJB Document 143-2 Filed 07/26/19 Page 1 of 2 PageID #: 3180



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------x
   DERRICK HAMILTON,                                                  15 CV 4574 (CBA) (SJB)

                                     Plaintiff,
                                                                      DECLARATION OF
                    -against-                                         BRYAN HA

   THE CITY OF NEW YORK, et al.,

                                     Defendants.
   ---------------------------------------------------------------x

                    BRYAN HA hereby declares under penalty of perjury, pursuant to 28 U.S.C. §

   1746, that the following are true and correct:

                    1. I am of counsel to the Law Office of Richard E. Signorelli, attorneys for

   defendant Detective Louis Scarcella (Ret.) (“Det. Scarcella”) in the above-captioned matter and I

   will be serving as trial counsel for Det. Scarcella. As such, I am fully familiar with the facts and

   circumstances of this matter.

                    2. I respectfully submit this declaration in support of Det. Scarcella’s motion in

   limine for an order:

           (1) precluding plaintiff Derrick Hamilton from:

                    (a) introducing at trial any evidence of other bad acts against Det. Scarcella under

                    Fed. R. Evid. 404(b);

                    (b) calling any witness on his impeachment witness list to testify at trial and

                    introducing at trial any other extrinsic evidence of other bad acts for impeachment

                    purposes under Fed. R. Evid. 608(b);

                    (c) introducing at trial any evidence that was not previously produced in

                    discovery; and
Case 1:15-cv-04574-CBA-SJB Document 143-2 Filed 07/26/19 Page 2 of 2 PageID #: 3181



                  (d) introducing evidence or mentioning at trial that Det. Scarcella may be

                  indemnified by the City of New York for any potential liability he may have in

                  this case; and

          (2) granting such other and further relief as the Court deems just and proper.1

                  3. Attached hereto as Exhibit A are true and correct copies of selected pages from

   the Affirmation in Opposition to Motion to Vacate Judgment (by Assistant District Attorney Seth

   M. Lieberman) dated May 15, 2017, filed in the case of People v. Williams, N.Y. Sup. Ct., Kings

   Cty., Indict. No. 11731/93.

   Dated: New York, New York
          July 26, 2019

                                                 /s/ Bryan Ha
                                                 Bryan Ha




          1
            Det. Scarcella also adopts by reference and joins in any other motions in limine filed by
   his co-defendants in this action to the extent such motions are applicable to him.

                                                    2
